Citation Nr: 0531190	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  98-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of hepatitis B with liver disorder and neutropenia.  

2.  Entitlement to service connection for chronic 
prostatitis. 
 
3.  Entitlement to service connection for impotency.  

4.  Entitlement to service connection for a colon disorder.  

5.  Entitlement to service connection for anemia.  

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a dental disorder, 
including temporomandibular joint syndrome (TMJ).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from September 1974 
to May 1977, and from July 1977 to April 1995.  

This case comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions and was previously remanded in 
October 2001 and August 2004.  Two claims referenced in the 
August 2004 remand were entitlement to service connection for 
post-traumatic stress disorder and entitlement to service 
connection for residuals of exposure to chemicals, including 
uranium.  The Board remanded these claims so that a statement 
of the case could be issued and the veteran could have the 
opportunity to perfect them.  Such a statement of the case 
was issued in December 2004 (well over one year following the 
original January 1998 rating decision), but no substantive 
appeal was filed in response within 60 days upon issuance 
(and neither the veteran nor his representative have 
indicated that they consider these claims as still active).  
Therefore, these two issues are not on appeal and will not be 
further discussed.   

In the decision below, the Board addresses entitlement to an 
initial compensable rating for residuals of hepatitis B with 
liver disorder and neutropenia.  The claims concerning 
service connection for chronic prostatitis, impotency, colon 
disorder, anemia, sinusitis, and a dental disorder including 
TMJ are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
in Washington, DC.


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
residuals of hepatitis B with liver disorder and neutropenia 
have not produced demonstrable liver damage with mild 
gastrointestinal disturbance, intermittent fatigue, malaise, 
anorexia, or incapacitating episodes lasting at least one 
week, or hemoglobin readings of 10 gm/100 mL. or less with 
weakness, easy fatigability or headaches. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of hepatitis B with liver disorder and neutropenia are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.114, 4.117, Diagnostic Codes 7345, 
7700 (effective prior to and beginning July 2, 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for an initial compensable rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.  

In an appeal of an initial rating (such as this one), 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The RO assigned the initial noncompensable rating for 
residuals of hepatitis B with liver disorder and neutropenia 
based on the criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7399-7345 (relating to infectious hepatitis), which have 
since been revised.  The veteran is entitled to the version 
of rating criteria most favorable to him, although the new 
criteria may be applied only to the time after their 
effective date.  See VAOPGCPREC 3-2000.

A question has arisen as to whether the veteran actually ever 
had hepatitis B.  In fact, a VA examiner in January 2005 
reviewed the claims file and concluded that there was no 
evidence of hepatitis B in the veteran's medical history.  He 
noted that while the veteran was hospitalized in 1986 for 
headaches with nausea, vomiting, and abdominal complaints, 
elevated liver function tests at that time actually were felt 
to be secondary to viral syndrome.  The VA physician further 
wrote that there

is no laboratory work suggesting 
hepatitis B.  The [veteran] did have 
hepatitis serology done here with the 
hepatitis B surface antigen negative, 
hepatitis B core antibody negative, and 
hepatitis C antibody negative.  This 
suggests that he has never been exposed 
to hepatitis B or hepatitis C and does 
not have any active hepatitides.  

In any case, the import of this is minimal because the 
symptoms of the veteran's service-connected condition (which 
includes liver disorder) are presumably similar to hepatitis 
and can be thus evaluated under analogous rating criteria.  
38 C.F.R. § 4.20. 

Under the prior rating criteria, healed and nonsymptomatic 
infectious hepatitis warrants a noncompensable rating.  
Demonstrable liver damage with mild gastrointestinal 
disturbance warrants a 10 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (effective prior to July 2, 2001).

During a March 1995 hospitalization (shortly before his 
discharge) it was noted that liver function tests were 
normal.  At a June 1995 VA examination, the veteran 
complained of nausea and some recent weight loss, but 
clinically his digestive system appeared "quite normal" 
without any masses or enlargement of the liver.  He claimed 
that a recent liver biopsy showed he had mild or minimal 
cirrhosis, but this was not confirmed.  A September 1998 CT 
scan of the abdomen revealed an unremarkable liver.

At a July 1999 VA chronic fatigue syndrome examination, he 
reported having more than occasional nausea but without 
vomiting.  He had no dysphagia, his stomach was "fair," and 
his weight was generally stable.  Examination revealed no 
enlargement of internal organs and he was diagnosed as having 
(in pertinent part) "a history of" liver biopsy.  In August 
2002 VA examination report, a VA physician noted that the 
veteran's liver function tests "have always been normal," 
and further noted that examination of the abdomen was normal.  

Similarly, the report of a January 2005 examination noted 
that liver function tests conducted in February 2004 were 
normal.  The January 2005 examination of the abdomen was 
normal and the liver was palpated less than 2 cm. below the 
costal margin.  No splenomegaly was appreciated.  The 
examiner concluded that the veteran had a "history of 
hepatitis which has since resolved and is not causing any 
current problem."  In short, this history simply does not 
reflect either the demonstrable liver damage or the 
gastrointestinal disturbance necessary for a compensable 
rating under the prior version of Diagnostic Code 7345.  

Under the revised criteria, evaluation of chronic liver 
disease without cirrhosis (including hepatitis B, chronic 
active hepatitis, auto-immune hepatitis, hemochromatosis, 
drug-induced hepatitis, etc., but excluding bile duct 
disorders and hepatitis C) are as follows: nonsymptomatic 
liver disease is rated as noncompensably disabling, and a 10 
percent rating is warranted for intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration or at least one week, but less than two weeks, 
during the past 12-month period.  An "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  38 
C.F.R. § 4.114, Diagnostic Code 7345 (as in effect beginning 
July 2, 2001).

Although the veteran complained of recent weight loss, 
weakness, and tiredness at a June 1995 VA examination, the 
examiner did not objectively confirm these symptoms or 
confirm that they were related to his service-connected liver 
condition.  Over four years later, at a July 1999 VA chronic 
fatigue syndrome examination, the veteran reported that he 
occasionally had nausea without vomiting and chronic fatigue 
"almost all of the time."  Yet he confirmed that his weight 
was stable and again, none of his symptoms were specifically 
related to his liver condition.  Similarly, the VA 
examinations conducted in August 2002 and January 2005 
essentially revealed that the veteran's liver condition was 
asymptomatic and without complications.  In any case, this 
medical history simply does not reflect the intermittent 
fatigue, malaise, and anorexia, and certainly not the 
incapacitating episodes lasting at least one week during a 
12-month period necessary for a 10 percent rating under the 
revised Diagnostic Code 7345.  

The veteran's service-connected neutropenia is not listed in 
the Rating Schedule.  As such, it can be rated under a 
closely-related disease in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The most analogous 
rating criteria is 38 C.F.R. § 4.117, Diagnostic Code 7700 
(relating to anemia).

Under this criteria, hemoglobin of 10 gm/100 mL. or less with 
findings such as weakness, easy fatigability or headaches is 
assigned a 10 percent rating.  A noncompensable rating is 
assigned for hemoglobin of 10 gm/100 mL. or less, which is 
asymptomatic.  See 38 C.F.R. § 4.117, Diagnostic Code 7700.

The evidence does not reflect that the veteran has had a 
hemoglobin as low as 10 gm/100 mL.  In fact, a VA blood test 
conducted in January 1999 revealed a hemoglobin of 12.1 
gm/100 mL., and at his August 2002 VA examination it was 
noted that his hemoglobin was 14 gm/100 mL.  Although the 
veteran has occasionally complained of fatigue and headaches 
(such as at a December 1997 private psychiatric examination 
and a July 1999 VA chronic fatigue syndrome examination), no 
medical professional has specifically related these symptoms 
to his neutropenia.  

The veteran has never been hospitalized for his service-
connected liver condition with neutropenia and no evidence 
suggests this condition has prevented him from working.  
Moreover, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating for liver condition with neutropenia is 
not warranted. 38 C.F.R. § 3.321(b)(1).

In summary, the preponderance of the evidence does not 
reflect that an initial compensable rating for residuals of 
hepatitis B with liver disorder and neutropenia is warranted.  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b).

II.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO provided the veteran VCAA notice by letters sent in 
August 2004 and February 2005, which (collectively) advised 
him of the first, second, third, and fourth elements required 
by Pelegrini II.  

Although VCAA notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in August 2004 and February 2005, and 
readjudicated his claim in an April 2005 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices.  

Numerous service, VA, and private outpatient records are in 
the file and the veteran has not indicated that there are any 
outstanding records pertaining to his claim.  He underwent VA 
examinations in June 1995, January 1999, August 2002, and 
January 2005 (and the reports of these examinations have been 
obtained and reviewed).  
  
VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim.  

ORDER

An initial compensable rating for residuals of hepatitis B 
with liver disorder and neutropenia is denied.  

REMAND

In July 1998, the RO denied service connection for chronic 
prostatitis, impotency, a colon disorder, anemia, sinusitis, 
and a dental disorder including TMJ.  The veteran was 
notified of this decision and of his appellate rights by a 
letter dated on July 17, 1998.  He submitted a notice of 
disagreement with the RO's decision on September 28, 1998.  
In an October 2001 remand, the Board directed the RO to issue 
a statement of the case concerning these claims.

The RO issued a supplemental statement of the case on 
September 5, 2003.  Its cover letter advised the veteran that 
if 

this Supplemental Statement of the Case . 
. . contains an issue which was not 
included in your Substantive Appeal, you 
must respond within 60 days to perfect 
your appeal as to the new issue.

Neither the veteran nor anyone on his behalf filed a 
substantive appeal addressing these issues by November 5, 
2003 (60 days after having been sent the supplemental 
statement of the case).  Yet it was improper for the RO to 
send out the supplemental statement of the case instead of a 
statement of the case in the first place.  The pertinent 
regulation states: 

In no case will a Supplemental Statement 
of the Case be used to . . . respond to a 
notice of disagreement on newly appealed 
issues that were not addressed in the 
Statement of the Case.  

38 C.F.R. § 19.31(a).

Therefore, a remand is unavoidable because a statement of the 
case must be issued concerning the claims for service 
connection for chronic prostatitis, impotency, a colon 
disorder, anemia, sinusitis, and a dental disorder including 
TMJ.

Accordingly, the Board remands for the following:

Provide the veteran and his 
representative with a statement of the 
case (not a supplemental statement of the 
case) on the claims for service 
connection for chronic prostatitis, 
impotency, a colon disorder, anemia, 
sinusitis, and a dental disorder 
including TMJ, and allow an opportunity 
for response.  If, and only if, an 
adequate substantive appeal is timely 
submitted, these claims should be 
returned to the Board for further 
appellate consideration (after all 
applicable duties to notify and assist 
have been fulfilled). 

The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes); M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


